OPINION — AG — ** SYSTEM BONDS — APPOINTMENT — ADDITIONAL TRUSTEES ** THE BOARD OF REGENTS OF OKLAHOMA COLLEGES IS AUTHORIZED UNDER 70 Ohio St. 4004 [70-4004](A)(5) TO APPOINT AN ADDITIONAL TRUSTEE WHEN ISSUING PARITY REVENUE BONDS ON A BOND SYSTEM, EVEN THOUGH A SINGLE TRUSTEE BANK WAS DESIGNATED TO MAINTAIN A SINKING FUND, RESERVE FUND, AND REPAIR AND REPLACEMENT FUND WHEN THE BOND SYSTEM WAS CREATED. (SELF LIQUIDATING IMPROVEMENTS, SYSTEM BONDS) CITE: 70 Ohio St. 4001 [70-4001], 70 Ohio St. 4013 [70-4013] (SAM I. HELLMAN)